Citation Nr: 1417472	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes due to individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision that denied an entitlement to rating in excess of 50 percent for PTSD and an October 2012 rating diction that denied entitlement to TDIU, both from the Seattle, Washington, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In September 2013, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims on appeal.
 
The Veteran asserts that the current manifestations of his service connected PTSD, warrant a rating in excess of the currently assigned 50 percent rating.

The Veteran's most recent VA examination to address the severity of PTSD was in September 2011.  At a September 2013 hearing, the Veteran reported that the symptoms of his PTSD had increased in severity since the last VA examination, consisting of two failed suicide attempts in the 18 month prior to the hearing, and after the September 2011 examination.  As it has been more than two years since the Veteran has been provided a VA examination, and as he has asserted a worsening of his PTSD, a remand is warranted to ensure that record contains evidence of the current severity of PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records dated from September 2013 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA PTSD examination.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported.  The examiner should set forth all examination findings and provide a complete rationale for all conclusions reached.  The examiner should state the level of occupational and social impairment caused by PTSD and should describe the symptoms resulting in that level of impairment.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  The examiner must consider the combined effects of the service-connected disabilities.  If the Veteran is felt to be able to maintain employment, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

